DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10, and 11 are cancelled. A complete action on the merits of pending claims 1-9, and 12-21 appears herein. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, and 6 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Houser et al. (US 2012/0116391 A1) in view of KEFFLER (US 2017/0215944 A1).

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Regarding claim 1, the limitation “signals indicative one” in the 20th line of the claim should read --indicative of one--
Regarding claim 1, the limitation “predetermined range of position of the drive member corresponding to” in the 27th
Regarding claim 12, the limitation “predetermined range of position of the drive member corresponding to” in the 26th line of the claim should read --predetermined range of positions of the drive member correspond to--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (hereinafter “Houser”) (US 2012/0116391 A1) in view of KEFFLER (US 2017/0215944 A1).
Regarding claim 1, Houser teaches
an end effector, (Fig. 3A-B, Char. 200: end effector) comprising: 
an ultrasonic blade; (Fig. 3A-B, Char. 210: blade) and 
a clamp arm movable relative to the ultrasonic blade (Fig. 3A-B, Char.
240: clamp arm) to transition the end effector through a plurality of different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm; (Page 5, Par. [0048])
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
(Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
a sensor configured to transmit sensor signals indicative of one of the plurality of closure stages of the end effector; (Pages 5-6, Par. [0049]: an inclinometer and/or yoke sensor indicates the actuation level of the clamp arm) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: 
define the plurality of closure stages based in part on a plurality of predetermined angular distance ranges between the clamp arm and the ultrasonic blade, (Pages 5-6, Par. [0049]: The control unit (1000) differentiates between a “large” tissue and a “thin” tissue using data from an inclinometer; The closure stages would be the range of motion of clamp arm (240) through the range of angular distance that would indicate a “large” tissue, and the range of motion of clamp arm (240) through the range of angular distance that would indicate a “thin” tissue. The controller would naturally use predetermined angular distance ranges between the clamp arm (240) and ultrasonic blade (210) to define and differentiate between “large” tissue and “thin” tissue.) and 
(Page 8, Par. [0064]: Control unit (1000) receives inclination signals produced by the inclinometer.)
determine a first closure stage of the end effector according to the sensor signals, wherein the sensor signals comprise one of the plurality of predetermined angular distance ranges, and wherein the predetermined angular distance range corresponds to one of the plurality of closure stages; (Pages 5-6, Par. [0049]: control unit (1000) determines whether a “large” tissue or a “thin” tissue is present (whether the clamp arm is in a first or second closure stage) according to signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210)) and 
select an operational mode from operational modes delivering different ultrasonic energy outputs from the transducer based on the received sensor signals. (Pages 5-6, Par. [0049], a control unit uses the signals from the inclinometer and/or the yoke sensor as well as signals from other sensors such as a force sensor to determine the size and/or density of tissue and output instructions for a transducer to operate at corresponding first, second, or third predetermined level.)
Houser, in another embodiment, teaches a drive member (Fig. 7, Char. 640 and 630) configured to facilitate an upper jaw to move through the plurality of different closure stages, wherein at least a portion (Fig. 7, Char. 630: clamp shaft) of the drive (Page 13, Par. [0099]: Second motor (640) advances clamp shaft (630) to pivot an upper jaw; the positions of the upper jaw and the clamp shaft (630) would be directly correlated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the density sensing embodiment of Houser, to incorporate the clamp shaft embodiment of Houser, and include a motor configured to advance a clamp shaft to pivot the clamp arm (240). Doing so would allow for controlled movement of the clamp arm (240). In this combination, the range of positions of the clamp shaft (630) would be a predetermined range of positions corresponding to the angular position of the clamp arm (240), due to the movement of clamp shaft (630) causing the movement of clamp arm (240), as the clamp arm (240) moves through the predetermined angular distance ranges of the clamp arm (240) relative to the blade (210).
Modified Houser, as discussed above, does not explicitly teach the sensor signals comprise one of the plurality of predetermined range of positions of the drive member; and that the plurality of closure stages are defined based in part on a plurality of predetermined range of positions of the drive member
KEFFLER, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 10: forceps) comprising a position sensor configured to determine a gap distance or jaw aperture distance defined between jaw members of the electrosurgical (Page 3, Par. [0038]) by sensing the position of a push rod. (Page 3, Par. [0038]; and Page 8, Claim 7) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as discussed above, to incorporate the teachings of KEFFLER, and include the position sensor of KEFFLER, in place of the inclinometer of Houser, such that the position sensor is configured to determine the angular position of clamp arm (240) by sensing the position of clamp shaft (630) of Houser. Doing so would be a simple substitution of one position sensor for another, for the predictable result of determining the angular position of the clamp arm (240) of Houser. 
In this combination, the lengths of clamp arm (240) and ultrasonic blade (210) would be known lengths. Because angular position of the ultrasonic blade (210), as well as the blade’s position relative to the longitudinal axis, would be held constant, the signals received by the control unit from the position sensor would be indicative of both the position of clamp shaft (630), and the angular position of clamp arm (240). 
Regarding claim 3, the combination of Houser/KEFFLER, as applied to claim 1 above, teaches the closure stages comprise an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold. (The range of motion of clamp arm (240) with respect to blade (210) indicating a “large” tissue present would be considered an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold, where the threshold is the angle starting the range of motion used to determine the presence of a thin tissue.)
Regarding claim 4, the combination of Houser/KEFFLER, as applied to claim 3 above, teaches the control circuit is configured to select a first operational mode delivering a first ultrasonic energy output in the initial closure stage. (Pages 5-6, Par. [0049]: When control unit determines a large amount of tissue is present, control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level.)
Regarding claim 6, the combination of Houser/KEFFLER, as applied to claim 1 above, teaches the selection between operational modes is further based on at least one situational parameter. (Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three predetermined output levels for transducer (180))
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1) in view of KEFFLER (US 2017/0215944 A1), as applied to claim 1 above, and further in view of Boudreaux et al. (hereinafter “Boudreaux”) (US 9,241,731 B2).
Regarding claim 2, the combination of Houser/KEFFLER, as applied to claim 1 above, teaches the use of operational modes of varying output levels (Houser: Pages 5-6, Par. [0049]).
The combination of Houser/KEFFLER, as applied to claim 1 above, does not explicitly teach the varying output levels can include a low energy operational mode configured to cause tissue separation but not tissue coagulation; and a high energy operational mode configured to cause the tissue coagulation.
Boudreaux, in an analogous device, teaches operational modes (Col. 18, Lines 41-59: the different frequencies are “operational modes”) comprising a low level energy operational mode configured to cause tissue separation but not tissue (Col. 18, Lines 41-55) and a high energy operational mode configured to cause tissue coagulation (Col. 18, Lines 55-59).
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/KEFFLER, as applied to claim 1 above, to incorporate the teachings of Boudreaux and make the device capable of applying a low energy operational mode capable of causing tissue separation but not tissue coagulation, as well as a high energy mode capable of causing tissue coagulation. Doing so would provide better tissue coagulation capabilities, as well as allow the device to be efficiently used in various procedures such as those that do not require tissue coagulation. This would increase the versatility and convenience of the device to the user.
Claims 5, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), in view of KEFFLER (US 2017/0215944 A1), and further in view of Hayashida et al. (hereinafter “Hayashida”) (US 2020/0000509 A1).
Regarding claim 5, the combination of Houser/KEFFLER, as applied to claim 4 above, teaches the control circuit is configured to switch to a second operational mode beyond the predetermined threshold (Houser: Pages 5-6, Par. [0049]: Control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level when a large amount of tissue is detected, and a second and/or third predetermined level when a thin tissue is detected. Control unit would be continuously receiving signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210). As a result, the evaluation of tissue size would be a continuous process, and control unit (1000) would output instructions to change from the first to the second or third predetermined levels once the threshold angle between “a large amount of tissue” and “thin tissue” is reached.)
The combination of Houser/KEFFLER, as applied to claim 4 above, does not explicitly teach the second operational mode delivers a second ultrasonic energy output greater than the first ultrasonic energy output.
Hayashida, in a similar field of endeavor, teaches an electrosurgical device that uses a heater to apply heat to a target tissue to modify, seal, and/or coagulate the target tissue. (Page 4, Par. [0035]) Hayashida further teaches that both the output to the heater and the temperature of the heater are increased in target tissues with a smaller tissue volume. (Page 12, Par. [0081])
The oscillation of blade (210) in the Houser/KEFFLER combination, as applied to claim 4 above, causes heat to be produced from the friction between blade (210) and the clamped tissue. This heat is used to cut and coagulate the tissue, with a higher ultrasonic frequency producing a greater oscillation rate, and a greater amount of heat from friction. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/KEFFLER, as applied to claim 4 above, to incorporate the teachings of Hayashida, and configure the second operational mode to deliver a second ultrasonic energy output 
Regarding claim 12, Houser teaches
an end effector, (Fig. 3A-B, Char. 200: end effector) comprising: 
an ultrasonic blade; (Fig. 3A-B, Char. 210: blade) and 
a clamp arm movable relative to the ultrasonic blade (Fig. 3A-B, Char. 240: clamp arm) to transition the end effector through different closure stages between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm, (Pages 5-6, Par. [0049]) wherein the closure stages comprise: 
a first closure stage; (Pages 5-6, Par. [0049]: The range of angular distances used to determine that a “large amount of tissue” is present between clamp arm (240) and blade (210)) and 
a second closure stage after the first closure stage; (Pages 5-6, Par. [0049]: the range of angular distances used to determine that a “thin” tissue is present between clamp arm (240) and blade (210))
a transducer configured to generate an ultrasonic energy output; (Page 5, Par. [0046]: blade (210) may be coupled to a transducer and oscillate at an ultrasonic frequency)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Page 5, Par. [0046]: the blade (210) may be coupled to the transducer via a waveguide)
 (Pages 5-6: Par. [0049]; Distal clamp sensor (226) is configured to determine the force exerted upon distal clamp pad (220) during actuation of clamp arm (240). A non-zero force measurement would be indicative of initial tissue contact) and 
a control circuit (Fig. 2, Char. 1000: control unit) configured to: 
define the closure stages according to a plurality of predetermined angular distance ranges between the clamp arm and the ultrasonic blade; (Pages 5-6, Par. [0049]: The control unit (1000) differentiates between a “large” tissue and a “thin” tissue using data from an inclinometer; The closure stages would be the range of motion of clamp arm (240) through the range of angular distance that would indicate a “large” tissue, and the range of motion of clamp arm (240) through the range of angular distance that would indicate a “thin” tissue. The controller would naturally use predetermined angular distance ranges between the clamp arm (240) and ultrasonic blade (210) to define and differentiate between “large” tissue and “thin” tissue.)
receive the sensor signals indicative of one of the closure stages of the end effector; (Pages 5-6, Par. [0049])
determine the closure stage of the end effector according to the sensor signals, wherein the sensor signals comprise one of the plurality of predetermined angular distance ranges, and wherein the predetermined angular distance range corresponds to one of the closure stages; (Pages 5-6, Par. [0049]: control unit (1000) determines whether a “large” tissue or a “thin” tissue is present (whether the clamp arm is in a first or second closure stage) according to signals from the inclinometer regarding the angle of clamp arm (240) with respect to blade (210)) and
cause the transducer to generate a first ultrasonic energy output in response to receiving the sensor signals in the first closure stage; (Pages 5-6, Par. [0049]: When control unit determines a large amount of tissue is present, control unit (1000) outputs instructions to activate transducer (180) at a first predetermined level.) and 
cause the transducer to generate a second ultrasonic energy output in response to receiving the sensor signals in the second closure stage. (Pages 5-6, Par. [0049]: If a “thin” tissue is determined to be present, transducer will be activated at either a second or third predetermined level)
Houser, in another embodiment, teaches a drive member (Fig. 7, Char. 640 and 630) configured to facilitate an upper jaw to move through the plurality of different closure stages, wherein at least a portion (Fig. 7, Char. 630: clamp shaft) of the drive member moves through a range of positions corresponding to the closure stages of the upper jaw; (Page 13, Par. [0099]: Second motor (640) advances clamp shaft (630) to pivot an upper jaw.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the density sensing embodiment of Houser, to incorporate the clamp shaft embodiment of Houser, and 
Modified Houser, as discussed above, does not explicitly teach the sensor signals comprise one of the plurality of predetermined range of positions of the drive member; and that the plurality of closure stages are defined based in part on a plurality of predetermined range of positions of the drive member; and the second ultrasonic energy output is greater than the first ultrasonic energy output.
KEFFLER, in a similar field of endeavor, teaches an electrosurgical forceps device (Fig. 1, Char. 10: forceps) comprising a position sensor configured to determine a gap distance or jaw aperture distance defined between jaw members of the electrosurgical forceps (Page 3, Par. [0038]) by sensing the position of a push rod. (Page 3, Par. [0038]; and Page 8, Claim 7) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as discussed above, to incorporate the teachings of KEFFLER, and include the position sensor of KEFFLER, in place of the inclinometer of Houser, such that the position sensor is configured to determine the angular position of clamp arm (240) by sensing the position 
In this combination, the lengths of clamp arm (240) and ultrasonic blade (210) would be known lengths. Because angular position of the ultrasonic blade (210), as well as the blade’s position relative to the longitudinal axis, would be held constant, the signals received by the control unit from the position sensor would be indicative of both the position of clamp shaft (630), and the angular position of clamp arm (240). 
The combination of Houser/KEFFLER, as discussed above, does not explicitly teach the second ultrasonic energy output is greater than the first ultrasonic energy output.
Hayashida, in a similar field of endeavor, teaches an electrosurgical device that uses a heater to apply heat to a target tissue to modify, seal, and/or coagulate the target tissue. (Page 4, Par. [0035]) Hayashida further teaches that both the output to the heater and the temperature of the heater are increased in target tissues with a smaller tissue volume. (Page 12, Par. [0081])
The oscillation of blade (210) in Houser causes heat to be produced from the friction between blade (210) and the clamped tissue. This heat is used to cut and coagulate the tissue, with a higher ultrasonic frequency producing a greater oscillation rate, and a greater amount of heat from friction. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Houser, as applied to claim 4 above, to incorporate the teachings of 
Regarding claim 13, the combination of Houser/KEFFLER/Hayashida, as applied to claim 12 above, teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition from the first closure stage to the second closure stage. (Houser: Pages 5-6, Par. [0049]: The control unit (1000) would be continuously receiving sensor signals from the inclinometer indicating the angular position of clamp arm (240), and the evaluation of whether the clamped tissue is “a large amount of tissue” or a “thin” tissue would be a continuous process.)
Regarding claim 15, the combination of Houser/KEFFLER/Hayashida, as applied to claim 12 above, teaches the first closure stage spans a first portion of the clamp arm range of motion up to a predetermined threshold. (Houser: Pages 5-6, Par. [0049]: The range of motion of clamp arm (240) with respect to blade (210) indicating a “large” tissue present would be considered an initial closure stage spanning an initial portion of the clamp arm range of motion up to a predetermined threshold, where the threshold is the angle starting the range of motion used to determine the presence of a “thin” tissue.)
Regarding claim 16, the combination of Houser/KEFFLER/Hayashida, as applied to claim 15 above, teaches the second closure stage spans a second portion of the clamp arm range (Houser: Pages 5-6, Par. [0049]: The range of motion of clamp arm (240) with respect to blade (210) indicating a “thin” tissue present would be considered an second closure stage spanning a second portion of the clamp arm range of motion beyond the angular range of motion used to determine a “large” amount of tissue is present.)
Regarding claim 17, the combination of Houser/KEFFLER/Hayashida, as applied to claim 15 above, teaches the control circuit is further configured to cause the transducer to switch from the first ultrasonic energy output to the second ultrasonic energy output in response to a transition of the clamp arm beyond the predetermined threshold. (Houser: Pages 5-6, Par. [0049]: The control unit (1000) would be continuously receiving sensor signals from the inclinometer indicating the angular position of clamp arm (240), and the evaluation of whether the clamped tissue is “a large amount of tissue” or a “thin” tissue would be a continuous process. The control unit (1000) would automatically switch from the first predetermined level to either the second or third predetermined level once the clamp arm (240) crossed the threshold between the angular range of motion for a “large” amount of tissue to a “thin” tissue.)
Regarding claim 18, the combination of Houser/KEFFLER/Hayashida, as applied to claim 15 above, teaches at least one of the first ultrasonic energy output and the second ultrasonic energy output is further determined by the received sensor signals indicative of the one of the closure stages and at least one situational parameter. (Houser: Pages 5-6, Par. [0049]: the control unit (1000) determines the size and density of the clamped tissue and uses that determination to select one of three predetermined output levels for transducer (180))
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), in view of KEFFLER (US 2017/0215944 A1), as applied to claim 6 above, in view of Allen et al. (hereinafter “Allen”) (US 8,038,693 B2).
Regarding claim 7, the combination of Houser/KEFFLER, as applied to claim 6 above, does not explicitly teach the at least one situational parameter comprises a type of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a type of tissue. (Col. 10, Lines 55-67)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/KEFFLER, as applied to claim 6 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on the type of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claim 9, the combination of Houser/KEFFLER, as applied to claim 6 above, does not explicitly teach the at least one situational parameter comprises a composition of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a composition of the tissue. (Col. 10, Lines 55-67: the “water content in tissue” would be included in the composition of the tissue)

Regarding claims 8, the combination of Houser/KEFFLER, as applied to claim 6 above, and Allen do not explicitly teach the at least one situational parameter comprises anatomical location of the tissue. However, Houser does teach the use of “a GPS receiver and/or other positional electronics” integrated into the surgical instrument and used by control unit (1000) to determine/indicate a surgical path, and if the clamp arm (240) and/or blade (210) are oriented for optimum cutting of the tissue. (Page 8, Col. 2, Par. [0066]). Furthermore, tissue type and composition of the various anatomical body parts are well known and documented in the art. In light of Allen’s teaching of the at least one situational parameter comprising tissue type or composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally determine an anatomical location using the “positional electronics” of Houser and the tissue type and composition, and to modify the combination of Houser/KEFFLER, as applied to claim 6 above, to use the anatomical location to control the ultrasonic energy output. Doing so would allow the device to 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), in view of KEFFLER (US 2017/0215944 A1), in view of Hayashida (US 2020/0000509 A1), as applied to claim 12 above, and further in view of Boudreaux (US 9,241,731 B2).
Regarding claim 14, the combination of Houser/KEFFLER/Hayashida, as applied to claim 12 above, teaches the use of operational modes of varying output levels (Pages 5-6, Par. [0049])
The combination of Houser/KEFFLER/Hayashida does not explicitly teach the varying output levels can include an operational mode configured to cause tissue separation but not tissue coagulation; and another operational mode configured to cause the tissue coagulation.
Boudreaux, in an analogous device, teaches 
operational modes (Col. 18, Lines 41-59: the different frequencies are “operational modes”) comprising
a low level energy operational mode configured to cause tissue separation but not tissue coagulation; (Col. 18, Lines 41-55) and
a high energy operational mode configured to cause tissue coagulation (Col. 18, Lines 55-59)
Boudreaux further teaches that separating the muscle layer from the adventitia layer before sealing the vessels provides optimum coagulation. (Col. 1, Lines 44-51) It .
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houser (US 2012/0116391 A1), in view of KEFFLER (US 2017/0215944 A1), in view of Hayashida (US 2020/0000509 A1), as applied to claim 18 above, and further in view of Allen (US 8,038,693 B2).
Regarding claim 19, the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, does not explicitly teach the at least one situational parameter comprises a type of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a type of tissue. (Col. 10, Lines 55-67)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on the 
Regarding claim 21, the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, does not explicitly teach the at least one situational parameter comprises a composition of the tissue.
Allen, in an analogous device, teaches at least one situational parameter comprises a composition of the tissue. (Col. 10, Lines 55-67: the “water content in tissue” would be included in the composition of the tissue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, to incorporate the teachings of Allen and include a way to further adjust the ultrasonic energy outputs based on situational parameters comprising at least one of type of tissue, anatomical location of tissue, and composition of tissue. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)
Regarding claims 20, the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, and Allen do not explicitly teach the at least one situational parameter comprises anatomical location of the tissue. However, Houser does teach the use of “a GPS receiver and/or other positional electronics” integrated into the surgical instrument and used by control unit (1000) to determine/indicate a surgical path, and if the clamp arm (Page 8, Col. 2, Par. [0066]). Furthermore, tissue type and composition of the various anatomical body parts are well known and documented in the art. In light of Allen’s teaching of the at least one situational parameter comprising tissue type or composition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to additionally determine an anatomical location using the “positional electronics” of Houser and the tissue type and composition, and to modify the combination of Houser/KEFFLER/Hayashida, as applied to claim 18 above, to use the anatomical location to control the ultrasonic energy output. Doing so would allow the device to benefit from improved control energy delivery to tissue, thereby increasing the safety of the device when used in surgical procedures. (Allen: Col. 2, Lines 55-61)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794